ORDER SUBSTITUTING MEMORANDUM DISPOSITION AND DENYING PETITION FOR REHEARING
The memorandum disposition previously filed March 16, 2004 is withdrawn and replaced by the disposition filed concurrently with this order.
Petitioner’s request for judicial notice is granted.
Pursuant to the substituted disposition, the clerk is directed to stay the mandate for ninety days from the filing of this order. Petitioner’s petition for alternative relief is otherwise denied.
Judge Kleinfeld dissents from the stay of mandate, the taking of judicial notice, and the withdrawal and replacement of the disposition. He would deny the petition for alternative relief in its entirety.
The panel has unanimously voted to deny petitioner’s petition for rehearing. The petition for rehearing is denied.